Adams, Judge,
delivered the opinion of the court.
This was an indictment for grand larceny. The larceny charged was stealing a mule. The defendant was convicted, and sentenced to the penitentiary for the term of three years.
The evidence tended to show, that the mule had been stolen in St Louis County, and taken by the defendant to Warren County; and from Warren to Lincoln County; that he was followed to Lincoln and brought back to Warren County without legal arrest, and then legally arrested in Warren County.
The only material point raised and discussed is, that the defendant could not be indicted and punished in Warren County. This question is settled by section 19 (2 W. S., 1089), which provides, that “when property stolen in one County, and brought to another, shall have been taken by larceny, burglary or robbery, the offender may be indicted, tried and convicted for such larceny, burglary or robbery in the County into which such stolen property was brought, in the same manner as if such' larceny, burglary or robbery had been committed in that County.”
Let the judgment be affirmed.
The other judges concur.